                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                                      No. 1:18-CV-864

This document relates                                 Hon. Robert M. Dow, Jr.
to: ALL ACTIONS
                                                      Magistrate Judge Jeffrey T. Gilbert


          SECOND STIPULATED AMENDED CASE MANAGEMENT ORDER

       Reserving all rights, the parties have stipulated to the following proposed amended sched-

ule for the completion of expert discovery, Daubert motions, and dispositive motions.

       IT IS HEREBY ORDERED that the Stipulated Amended Case Management Order (Dkt.

616) (as amended by the May 15, 2019 order of Magistrate Judge Jeffrey T. Gilbert (Dkt. 695)),

applicable to all actions consolidated in this MDL, is amended in part to reflect following dead-

lines. All other deadlines not listed below shall remain unaffected.

                              EVENT                                              DATE

 A. DISCOVERY (ALL PARTIES)

     1. Opening Merits Expert Reports                                  August 26, 2019
     2. Rebuttal Merits Expert Reports                                 October 25, 2019
     3. Reply Merits Expert Reports                                    November 25, 2019
     4. Deadline to Complete Expert Depositions                        January 10, 2020
 B. DAUBERT MOTIONS (ALL PARTIES)
     5. Deadline for Daubert Motions                                   February 7, 2020
     6. Deadline for Responses in Opposition to any Daubert            March 11, 2020
        Motions
     7. Deadline for Replies in Support of any Daubert Motions April 3, 2020
 C. DISPOSITIVE MOTIONS (ALL PARTIES)
     8. Deadline for Dispositive Motions                               February 21, 2020
                             EVENT                                                DATE

   9. Deadline for Responses in Opposition to any Disposi-             April 8, 2020
      tive Motions
   10. Deadline for Replies in Support of any Dispositive Mo-          May 1, 2020
       tions

STIPULATED AND AGREED:



/s/ Derek T. Ho                                       /s/ Peggy J. Wedgworth
Derek T. Ho                                           Peggy J. Wedgworth
Michael N. Nemelka                                    Elizabeth McKenna
KELLOGG, HANSEN, TODD,                                MILBERG PHILLIPS GROSSMAN LLP
FIGEL & FREDERICK, PLLC                               One Pennsylvania Plaza, 19th Floor
1615 M Street, N.W., Suite 400                        New York, NY 10119
(202) 326-7900                                        (212) 594-5300
Washington, D.C. 20036                                pwedgworth@milberg.com
dho@kellogghansen.com                                 emckenna@milberg.com
mnemelka@kellogghansen.com

Counsel for Authenticom, Inc.; Loop, LLC,             Interim Lead Counsel for the Dealership
d/b/a AutoLoop on behalf of itself and all oth-       Plaintiffs
ers similarly situated; and Motor Vehicle
Software Corp.




                                                  2
 /s/ Britt M. Miller                          /s/ Aundrea K. Gulley
 Britt M. Miller                              Aundrea K. Gulley
 Matthew D. Provance                          Brian T. Ross
 MAYER BROWN LLP                              GIBBS & BRUNS LLP
 71 South Wacker Drive                        1100 Louisiana Street, Suite 5300
 Chicago, IL 60606                            Houston, TX 77002
 (312) 782-0600                               (713) 751-5258
 bmiller@mayerbrown.com                       agulley@gibbsbruns.com
 mprovance@mayerbrown.com                     bross@gibbsbruns.com

Mark W. Ryan                                  Michael P.A. Cohen
MAYER BROWN LLP                               SHEPPARD MULLIN RICHTER & HAMPTON, LLP
1999 K Street NW                              2099 Pennsylvania Ave., NW, Suite 100
Washington, DC 20006                          Washington, DC 20006
(202) 263-3000                                (202) 747-1900
mryan@mayerbrown.com                          mcohen@sheppardmullin.com

 Counsel for Defendants CDK Global, LLC       Counsel for Defendant The Reynolds and Reyn-
 and Computerized Vehicle Registration        olds Company




Dated: August 9, 2019

                                                _________________________________
                                                Robert M. Dow, Jr.
                                                United States District Judge




                                          3
